UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 8, 2016 WP Glimcher Inc. (WPG) Washington Prime Group, L.P. (WPGLP) (Exact name of Registrants as specified in its Charter) 333-205859 (WPGLP) 46-4674640 (WPGLP) Indiana (WPG and WPGLP) 001-36252 (WPG) 046-4323686 (WPG) (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrants’ telephone number, including area code: (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrants under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On Friday, January 8, 2016, Michael P. Glimcher, the Vice Chairman and Chief Executive Officer of WP Glimcher Inc. (a “ Registrant ”), Mark E. Yale, Registrant’s Executive Vice President and Chief Financial Officer, Keric “Butch” M. Knerr, Registrant’s Executive Vice President and Chief Operating Officer, Gregory E. Zimmerman, Registrant’s Executive Vice President, Development, and Melissa A. Indest, Registrant’s Senior Vice President, Finance and Chief Accounting Officer will participate in a presentation during Registrant’s Investor and Analyst Day held at The Westin New York at Times Square in New York, NY. The event begins at 9 A.M. ET and involves a presentation by the aforementioned members of Registrant’s management team on its overall corporate strategy, redevelopment and operational plans, and fiscal overview, including guidance on the Registrant’s per share Funds From Operations for fiscal year 2016. The presentation will be webcasted and available on the Registrant’s website ( www.wpglimcher.com ) until January 8, 2017. A question and answer session between the aforementioned members of Registrant’s management team and invited participants will follow the presentation. Copies of the slides used during the presentation are furnished with this Form 8-K as Exhibit 99.1 and will be available on the Registrant’s website until January 8, 2017. The information in this Form 8-K and the exhibits attached hereto are being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), nor shall it be deemed incorporated by reference into any filing by Registrant or Washington Prime Group, L.P. (“
